DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response
Applicant’s response and amendment have been acknowledged. Claim 2 has been amended. Rest of claims remain unchanged. 
Claims 1-20 are pending.
Claims 1-17 within the species of SEQ ID NO: 54, wherein NA has an amino acid I at position 148 are considered.  
Claims 18-20 are withdrawn from consideration. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are still rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are the claims fail to which reference sequence is used for the relative amino acid position to each of the amino acid residue mutations cited in each of the claims. A family of Influenza viruses have many strains and serotypes; therefore, the amino acid sequences of different influenza viruses,  A defined reference amino acid sequence is required. 
In the response, Applicants argue that many NA sequence have been filed such as SEQ ID NO: 1-2, 5, 48-49, 51-59 and 71-75 and claim 1 recites that the numbering of the positions in NA is based on the N2 subtype of influenza virus NA. An alignment of NA subtype sequences provides for the relative positions of non-N2 NA sequences. Therefore, the claims are complete. 
Applicants’ argument has been respectfully considered, the particular sequence identification number of the N2 cited in claim 1 need to be  specifically cited in the claim as the N2 mutation and non-mutated strain has different amino acid sequences. 
Claims 1-2, 4-9, 13-17 are still rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claims.
Applicants traverse the rejection and summitted that Claim 1 does not include any Markush language, i.e., "selected from the group consisting of ...and..." 
As discussed above, claim 1 is clear in what residues are not present at certain positions in a NA encoded by the selected NA viral segment. Withdrawal of the objection to the claims as containing an improper Markush group is thus respectfully requested. 
Applicants’ argument has been respectful considered, however, this is not fond persuasive because  it is unclear how claim 1 has been cited with different groups of choices on top of many other choices of alterations on other tope of alterations of choices rather than only one alteration of a typical Markush claim.
The claimed Markush groups are an omnibus type of claims. Because it is not clear if the claimed NA viral protein does comprise or not comprise a particular amino acid residue at several positions cited in the rejected claims. In the instant case, the in depended claim is so confusing and indefinite because it fails to define that claimed amino acid residue position is. For example, the amino acid residue at position 151 cited does not comprise aspartic acid at line 4, but it also cites that the amino acid residue at position 151 does comprise aspartic acid at line 11 etc. Once it cited that amino acid position at 148 is not Threonine or Lysin on line 3-4 and it change to 148 having Threonine or Lysin or isoleucine at 148. Please clarity. 
Claim 1 is also indefinite because it recites an improper Markush group.  MPEP 21703.05 (h) cites: “A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b)  as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as "at least one member" selected from the group), or within the list of alternatives (such as "or mixtures thereof"). Id. at 1281. See also MPEP § 2111.03. In the instant case, it is unclear because the claim 1 has been cited with different groups of choices on top of many other choices of alterations on other tope of alterations of choices rather than one alteration    of a typical Markush claim. This affects all depended claims 12-17. 
The rejection of Claim 2 has been removed necessitated by Applicants amendment.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/Primary Examiner, Art Unit 1648